Citation Nr: 1428200	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  07-14 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a personality disorder.  


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service form October 1971 to November 1983. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Virtual VA and VBMS files have been reviewed.
FINDING OF FACT

The Veteran has not been diagnosed with an acquired psychiatric disorder at any point during the appeal period.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 CFR § 4.125(a) , medical evidence linking current symptoms to an in service stressor, and, in some circumstances, credible supporting evidence that the claimed in service stressor actually occurred. 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon the circumstances of the case. VA has provided for specific types of cases where lay evidence alone may be sufficient to describe the stressor and further corroborating evidence will not be required.  Corroborating evidence is not required in cases where (1) PTSD is diagnosed in service; (2) the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat; (3) the stressor is related to the Veteran's fear of hostile military or terrorist activity; and (4) the evidence establishes that the Veteran was a prisoner-of-war and the stressor is related to that prisoner-of-war experience.  38 C.F.R. § 3.304(f)(1), (f)(2), (f)(3), (f)(4).  In any of the above situations, the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required providing that such testimony is found to be consistent with the circumstances, conditions, or hardships of service and there is no clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1), (f)(2), (f)(4).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Veteran asserts entitlement to service connection for an acquired psychiatric disorder, to include PTSD and a personality disorder.  

Service treatment records confirm that the Veteran was treated in service at the Naval Hospital in Long Beach, California in August 1983.  The Veteran had a diagnosis of depressive reaction upon admission.  Upon admission, the Veteran's condition was evaluated for a period of 30 days.  However, after his month long evaluation concluded, the Veteran was diagnosed with having immature and passive aggressive personality disorder that existed prior to enlistment and was not aggravated by service.  The rationale provided to support this diagnosis was that the Veteran had poor stress tolerance, demandingness, inability to delay gratification, negativism, obstructionism, manipulative behavior and brooding.  Further, the examiner concluded that after 30 days of observation it became evident that the Veteran's presentation to the psychiatry department was for purposes of manipulating his way off of his ship.  The examiner considered him a poor candidate for retention as he was likely to display the same manipulative behavior if he was returned to duty.  See September 1983 Service Treatment Outpatient Notes.  The Veteran was again seen in October 1983 for depressive reaction with paranoid features.  After evaluations the diagnosis was mixed personality disorder with borderline immature and passive aggressive traits. 

To the extent to which the service treatment records reflect various personality disorders, VA regulations provide that in the field of mental disorders, personality disorders, which are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior, will be accepted as showing pre-service origin.  38 C.F.R. § 3.303(c).  Chronic psychoneurosis of long duration and other psychiatric symptomatology shown to exist prior to service with the same manifestations during service will also be accepted as showing pre-service origin.  Furthermore, personality disorders as such are not diseases or injuries within the meaning of applicable legislation providing for compensation benefits.  38 C.F.R. § 3.303(c).  The Board notes that service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality-such as a personality disorder-by superimposed disease or injury. See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).

As congenital defects, to include personality disorders, are as a matter law not diseases or injuries within the meaning of applicable legislation, the Board regrets to inform the Veteran that there is not entitlement to service connection for a personality disorder as a matter of law.  38 C.F.R. § 3.303(c) (2012); see also Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (upholding VA's regulation that a congenital disorder is not a disease or injury as contemplated by 38 U.S.C.A. §§ 1110, 1131).  As will be discussed in more detail below, the Board finds no evidence of additional disability due to in-service aggravation of the personality disorder by superimposed disease or injury during service.

The Board will now turn to the record to see if the Veteran is entitled to service connection for any other acquired psychiatric disability.  

Upon review of the record, the Veteran does not have a current diagnosis of an acquired psychiatric disorder.  The Veteran was afforded a mental health examination in February 2012.  The examiner reviewed the Veteran's service and medical history, conducted a thorough mental status examination, considered the Veteran's reported stressor of seeing his friend killed on board the ship and seeing others wounded and killed and factored in the Veteran's reported symptoms of checking the perimeter, anger and difficulty shutting his mind down.  Ultimately, the examiner determined that the Veteran does not meet full DSM-IV criteria for any mental disorder.  While the examiner noted there were cluster B traits on Axis II, the Veteran's presentation did not meet the full DSM-IV criteria for a mental disorder.  

To prevail on the issue service connection, there must be medical evidence of a current disability at some point during the pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Even though the Veteran did have diagnoses of personality disorders in service, the evidence fails to reflect that he has a current diagnosis of an acquired psychiatric disorder during the pendency of the appeal.  Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (considering the application of McClain v. Nicholson, 21 Vet. App. 319 (2007) to a situation in which a disability manifests just prior to the filing of a claim for VA benefits and then resolves before the claim is adjudicated).  Absent a medical diagnosis of a disability, service connection must be denied.  See 38 U.S.C.A. § 5107 (West 2002); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, to include a personality disorder and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify has been satisfied through notice letters dated June 2005 and April 2007 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim on a direct and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159  (2013).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

The Veteran was provided a VA examination in February 2012, which is adequate for the purposes of determining service connection as it, involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by a May 2014 supplemental statement of the case.  There has been substantial compliance with the Board's previous remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103  and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for an acquired psychiatric disorder is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


